United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                            No. 03-40076                          Clerk
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

RIGOBERTO QUINTANILLA, also known as Rigo Quintanilla,
also known as Bert Quintanilla,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-208-1
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for appellant Rigoberto Quintanilla

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).    Quintanilla has

filed a response and a motion for appointment of new counsel.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, Quintanilla’s motion for



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-40076
                               -2-

appointment of counsel is DENIED, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.

     Quintanilla’s contention that his previous counsel was

ineffective for not advising him to withdraw his guilty plea is

not sufficiently developed in the record before us.   Therefore,

as to that contention only, Quintanilla’s appeal is DISMISS ED

without prejudice to his ability to raise that contention in a

motion pursuant to 28 U.S.C. § 2255.   See United States v.

Higdon, 832 F.2d 312, 313-14 (5th Cir. 1987).